Citation Nr: 0114010	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to reopen a claim of entitlement to death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The veteran had active military service from July 1944 to 
July 1946.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO found that 
the appellant was not entitled to death pension benefits as 
the widow of the veteran.


REMAND

Examination of the record reflects that the appellant's claim 
was first denied by rating decision dated in June 1994.  The 
appellant filed a timely notice of disagreement as to the 
rating decision in July 1994, and following the receipt of 
further evidence and written argument, a Statement of the 
Case was issued in January 1996.  The letter forwarding the 
Statement of the Case reflects that the appellant was 
provided a VA form 9, Substantive Appeal, in order to 
complete her appeal to the Board.  The record does not 
reflect that the appellant filed a Substantive Appeal.  

Pursuant to 38 U.S.C.A. § 7105(a), appellate review before 
the Board is initiated by the filing of a notice of 
disagreement, and is completed by a substantive appeal after 
a statement of the case is furnished. Under 38 U.S.C.A. § 
7105(b)(1), appeals must be in writing and be filed with the 
activity which entered the determination with which 
disagreement has been expressed. 38 C.F.R. § 20.202. The 
substantive appeal may be filed by the claimant or by his or 
her representative. 38 C.F.R. § 20.301(a). A substantive 
appeal must generally be filed within 60 days from the date 
that the RO mails the Statement of the Case to the appellant, 
or within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later. 38 C.F.R. § 20.302(b).  
It has been held that 
failing to secure an extension of time to do so, the failure 
to timely file a substantive appeal rendered the veteran 
"statutorily barred" from appealing the RO decision under 
38 U.S.C.A § 7105(d)(3).  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  

Because the appellant did not file a substantive appeal as to 
the June 1994 rating decision, that denial is final and the 
claim can only be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156(a).   
 
Presently, this matter has been certified to the Board as an 
original claim for death pension benefits.  However, 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. 38 C.F.R. 
§ 19.35.  The submission of "new and material" evidence is 
a jurisdictional prerequisite to the Board's review of such 
an attempt to reopen a claim.  Absent the submission of 
evidence that is sufficient to reopen the claim, the Board's 
analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

As noted, this matter has been adjudicated as an original 
claim.  However, examination of the jurisdictional 
prerequisite of the submission of new and material evidence 
has not been undertaken, nor has the appellant been apprised 
of its requirements.

Accordingly, this matter is REMANDED for the following:

The RO should apprise the appellant of 
the requirements to submit new and 
material evidence that is sufficient to 
reopen the claim.  After a reasonable 
period, the RO should undertake any 
appropriate development of the claim and 
then readjudicate the claim in accordance 
with all applicable statutes and 
regulations pertaining to the reopening 
of claims.  If any such action does not 
resolve the claim, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issue. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. W. BENJAMIN 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



